Opinion issued January 31, 2013




                                        In The
                                Court of Appeals
                                       For The
                           First District of Texas

                               NO. 01-12-01178-CR
                                     ____________

                         IN RE ROBERT JONES, Relator


             Original Proceeding on Petition for Writ of Mandamus

                           MEMORANDUM OPINION

      Pro se relator Robert Jones was convicted of the felony offense of aggravated

robbery. The Twelfth Court of Appeals affirmed the conviction. Jones v. State,

No. 12-05-00373-CR, 2006 WL 3086168, at *3 (Tex. App.—Tyler Nov. 1, 2006,

no pet.). Jones has now filed a petition seeking a writ of mandamus compelling the

director of the Department of Criminal Justice–Institutional Division to perform a

ministerial duty. Jones seeks to require the director to provide the parole board with

his “sentence time credit information” in connection with his request to be released
on parole. In his petition, Jones argues that he is currently eligible for release from

prison.

      We may issue writs of mandamus against a judge of a district or county court

in our district and writs to enforce our jurisdiction. See TEX. GOV’T CODE ANN.

§ 22.221 (West 2004).      Relator’s request does not fall within our mandamus

jurisdiction. See TEX. CONST. art. V, § 6; In re Randle, No. 01-07-00598-CR, 2007
WL 2129074, at *1 (Tex. App.—Houston [1st Dist.] July 26, 2007, orig.

proceeding). We do not have mandamus jurisdiction against a prison administrator

unless necessary to enforce our jurisdiction. See TEX. GOV’T CODE ANN. § 22.221;

see also In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.]

1999, orig. proceeding).

      Furthermore, a post-conviction request for relief related to parole is properly

raised in an application for a writ of habeas corpus, not a petition for a writ of

mandamus. See In re Randle, 2007 WL 2129074, at *1; see, e.g., Evans v. State,

964 S.W.2d 643, 648 (Tex. Crim. App. 1998) (challenge regarding time credit

brought by writ of habeas corpus); Montgomery v. State, 894 S.W.2d 324, 325–26

(Tex. Crim. App. 1995) (challenge regarding parole eligibility brought by writ of

habeas corpus). However, even if we consider relator’s request as a petition for

writ of habeas corpus, only the Texas Court of Criminal Appeals has post-


                                          2
conviction habeas corpus jurisdiction in felony cases. See TEX. CODE. CRIM. PROC.

ANN. art. 11.07; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.

App. 1991); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.]

2001, orig. proceeding). Thus, this Court lacks authority to grant the relief that

Jones seeks. See Evans, 964 S.W.2d at 648; Keene v. Court of Appeals for Eighth

Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Montgomery, 894 S.W.2d at

325–26; In re McAfee, 53 S.W.3d at 717–18; In re Murphy, No. 01-11-00120-CR,

2011 WL 1326032, at *1 (Tex. App.—Houston [1st Dist.] Apr. 7, 2011, orig.

proceeding) (mem. op.).

      We dismiss the petition for writ of mandamus for lack of jurisdiction.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3